liAMY, Judge,
dissenting.
I originally dissented in this case and subscribed to the reasoning expressed in the dissent by Justice Knoll. See Lavan v. Nowell, 95-836, p. 1-3 (La.App. 3 Cir. 7/3/96); 676 So.2d 1192, 1195-96 (Knoll, J., dissenting). Given the supreme court’s earlier decision in Sullivan v. Sullivan, 95-2122 (La.4/8/96); 671 So.2d 315, a case considered in the original -dissent, and the supreme court’s directive to now reconsider the instant matter in light of that ease, I continue to believe that the requirements for a binding agreement set forth in La.Civ.Code art. 3071 were not met in this case. Accordingly, I respectfully dissent.